 In the Matter of COLUMBIA BROADCASTING SYSTEM, INC.andMOTIONPICTURE HOME OFFICE EMPLOYEES UNION, LOCAL H63, I. A. T. S. E.,A. F. L.In the Matter of COLUMBIA BROADCASTING SYSTEM, INC.andRADIOGUILD UNITED OFFICE AND PROFESSIONAL WORKERS OF AMERICA,C. I. O.CasesNos. 2-R-5878 and 2-R-5884,respectively.-DecidedMay 24, 1946Mr. Howard L. Hausman,of New York City, for the Company.Mr. Samuel M. SacherandNorma Aronson,of New York City, forthe CIO.Mr. Mathew M. Levy,byMessrs. David HalperandRussellMoss,all of New York City, for the IATSE.Messrs. Freeman Hurd(M. R.) andEdwardC.Harley,of Craw-ford, N. J., for the IBEW.Jaffee & Jaffee,byMrMortimer BeckerandEmily Holt,ofNewYork City, for the AFRA.Messrs. Sidney R. FleisherandPeter Lyon,both of NewYork City,for the RWG.Mr. Anton M. Leader,of New York City, for the RDG.Mr. Emil C. Farkas,ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon separate petitions duly filed by Motion Picture Home OfficeEmployees Union, Local H63, International Alliance of Theatrical andStage Employees, AFL, herein called IATSE, and by Radio Guild,United Office &ProfessionalOfficeWorkers of America, CIO, hereincalled the CIO, alleging thatquestions affectingcommerce had arisenconcerning the representation of employees of Columbia BroadcastingSystem, Inc., New York City,herein called the Company,theNational68 N. L.R. B., No. 32.274 COLUMBIA BROADCASTING SYSTEM, INC.275Labor Relations Board consolidated the cases and provided for an ap-propriate hearing upon due notice before Robert Silagi, Trial Examiner.The hearing was held at New York City, on various dates betweenJanuary 15 and January 23, 1946. The Company, IATSE, the CIO,International Brotherhood of ElectricalWorkers, A. F. L., herein calledthe IBEW, Radio Directors Guild, AFL, herein called the RDG, Ameri-can Federation of Radio Artists, AFL, herein called the AFRA, andRadio Writers Guild of the Authors League of America, Inc., unaffiliated,herein called the RWG, appeared and participated. All parties were af-forded full opportunity to be heard, to examine and cross-examine wit-nesses, and introduce evidence bearing on the issues. The Trial Exam-iner's ruling rejecting a certain written offer of proof made by IATSEishereby sustained for the reasons indicated in Section IV,infra.TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed. All parties were afforded opportunity tofile briefs with the Board. IATSE's request for oral argument, insofaras it relates to issues herein disposed of, is denied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYColumbia Broadcasting System, Inc., is a New York corporation hav-ing its principal office at 485 Madison Avenue, New York City. TheCompany is engaged in the business of radio broadcasting, includinglocal and international broadcasting. The Company owns and operatesradio stations in NewYork, Boston,Washington, D. C., Minneapolis,Chicago, St. Louis, and Los Angeles, besides having affiliated radiostations elsewhere in the United States and in Canada and Latin Amer-ica.Its chief service is the transmission of radio programs by meansof standard band, short wave, frequency modulation, television, andother transmitters. The employees affected by this proceeding are sub-stantially all engaged in the production and transmission of intelligenceto and from foreign countries and States other than the State of NewYork, or in services related thereto. During the year 1945, the grossincome of the Company derived from national advertising broadcastby the network stations exceeded $1,000,000.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDRadio Guild, United Office & ProfessionalWorkers of America isa labor organization affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.696966-46-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDMotion Picture Home Office Employees Union, Local H63, Inter-nationalAlliance of Theatrical Stage Employees, International Brother-hood of ElectricalWorkers, American Federation of Radio Artists andRadio Directors Guild are labor organizations affiliated with the Amer-icanFederation of Labor, admitting to membership employees of theCompany.RadioWriters Guild of the Authors League of America, is an un-affiliatedorganization,admitting tomembership employees of theCompany.11III.THE QUESTIONS CONCERNING REPRESENTATIONOn September 5, 1945, IATSE filed a petition seeking to representcertain employees of the Company who are employed in its televisiondepartment in New York City. Two days later, the CIO petitioned fora city-wide unit of the Company's office clerical and other employeesincluding therein those who work in the television department. OnJanuary 8, 1946, the IBEW, claiming an interest in the proceeding,intervened, asserting that the unit it sought was the same as that setforth in the CIO's amended petition. In view of the conflicting claimsto representation, the Company declined to recognize any union as col-lective bargaining representative until it had been certified by the Boardin anappropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO and the IATSE each represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe CIO petitions for all clerical, office, professional, and serviceemployees of the Company employed in New York City, excludingsalesmen, guards, machinists, draftsmen, engineers, ushers, and super-visory employees, and further excluding all employees currently cov-ered by collective bargaining agreement. The IBEW and the Companyconcur in the over-all unit sought by the CIO. During the hearing thesethree parties reached an agreement with respect to specific job classi-fications and titles to be included in and excluded from the unit and we1The Field Examiner stated that the CIO submitted 330 authorization cards, and that aspot check indicates that thenamesof 290 persons listed on the cards are on the Company'spay rollThe IBEW submitted 218 authorization cards, which, a spot check indicates, bearnames of 200 persons on the Company's pay roll. There are approximately 900 employees withinthe unit alleged by the CIO and IBEW to be appropriateIATSE submitted 23 application cards bearing the names of 21 persons found on theCompany'spayroll.There are approximately35 employeesin the unit proposed by IATSE. COLUMBIA BROADCASTINGSYSTEM, INC.277have listed these respectively in Appendices A and B, attached hereto.These three parties would also include- within the over-all unit all em-ployees of the television department with the exception of directors,assistant directors, and supervisor of operations.All parties agree that the appropriate unit should not include per-sons employed on the staff of the Company principally to write, re-write, condense, edit, process or otherwise treat news or dramatic orcontinuity material, and that the term "professional" employees, as usedin the CIO's petition, does not include such persons. A similar agree-ment was entered into by all parties with respect to the exclusion fromthe unit of actors, singers, announcers, and sound effects men.2IATSE seeks to represent in a unit separate and apart from all otheremployees of the Company the office and professional workers in theCompany's television department, excluding all television technicians,stagehands, and supervisory employees. In the event the Board finds acity-wide unit to be appropriate, including clerical employees of thetelevision department, then IATSE seeks to represent in a separate unitthe television directors and assistant directors, assistant casting director,floor manager, visualizer, animator, film cutter, and supervisor of opera-tions.To recapitulate, the parties to this proceeding are in agreement asto the disposition of the approximately 725 white-collar workers em-ployed by the Company in New York City in departments other thanthe television department. It is further agreed by all parties that thedirectors and assistant directors in the television department should besegregated for the purposes of collective bargaining from any over-allwhite-collar unit. The areas of dispute, created by IATSE's alternativeproposals, concern the television department exclusively. This depart-ment includes, in addition to performers and writers, the followinggroups : (1) directors and assistant directors, hereinafter called direc-tors; (2) the assistant casting director, floor manager, film cutter, visual-izer, animator, and supervisor of operations (6 individuals), hereinaftercalled the miscellaneous studio employees; (3) a group, numbering ap-proximately 19, classified as secretary, clerk, receptionist, messenger, tele-phone operator, attendant and studio attendant, hereinafter called thetelevision clericals; (4) technicians, who are presently represented bythe IBEW under a Nation-wide contract;3 (5) stagehands, who arepresently represented by IATSE under a separate contract.42AFRA intervened solely to excludefrom any unit found appropriate,actors,singers,announcers,and sound effects men.RWG intervenedonly to secure the exclusion of writers from any unitfound appropriate bytheBoard.3The St Louisarea is covered by a separate contract.In additionthe Companyemploys scenic artists who work exclusively in television and areunder contract with the Brotherhood of Painters,Decorators,and Paperhangers. 278DECISIONS OF NATIONALLABOR RELATIONS BOARDThe controversy in this proceeding involves the first three of thesegroups. IATSE does not seek to include either the technicians or thestagehands in the otherwise department-wide television unit urged byit;nor does either the CIO, IBEW, or the Company propose to in-clude these groups in the over-all white-collar unit upon which theyare in agreement. It is apparent, therefore, that the question whichemerges from the various contentions is whether the directors (who,allagree should be set apart from the over-all unit) ought to be, (a)placed in a separate bargaining unit, as contended by RDG, (b) groupedwith the miscellaneous studio employees, in accordance with IATSE'salternative request, or (c) placed in a semi-departmental unit with themiscellaneous studio employees and the television clericals, as originallypetitioned for by IATSE.We shall give consideration, first, to IATSE's original request for asemi-departmental unit of all the employees in the Company's televisiondepartment, excluding technicians, stagehands, and supervisory em-ployees.The Company owns and operates a network of standard band radiostations in 7 cities throughout the country. The principal offices of theCompany are located in a 24-story building at 485 Madison Avenue,New York City. This building is also the situs of Station WABC, thelocal outlet of the network. Because of limitations of space, the Com-pany has been compelled to distribute its employees among 16 otherworking locations throughout the metropolitan area of New York, untilsuch time as it can consolidate its facilities in 1 building. Of the 1,675employees of the Company in New York City, 1,224 work at 485 Mad-ison Avenue.StationWCBW, the Company's television department, is located at15Vanderbilt Avenue, approximately 10 blocks from the Madison Ave-nue building. This location has a total of 89 employees, less than halfof whom are being sought in any appropriate unit. Top managementof the Company is vested in the chairman of the board, the president,and 3 general vice presidents. The television department is serviced bythe Company in the same manner as all other departments. Its budgetarypolicies, labor relations problems, and legal matters are all controlledby top management, through their respective department. It maintainsuniform conditions of employment and personnel functions, such asvacations, sick leave, leave of absence, severance pay, bonus and pen-sions. It utilizes a central hiring system, standardized wage schedules,and job classifications. In addition, the purchasing department whichdoes all the buying, the traffic and communications department whichoperates all lines of communication, the engineering, research and de-velopment department which designs and builds all equipment, and thereference department which handles research material, all render serv- COLUMBIA BROADCASTINGSYSTEM, INC.279ice to television,and function on a national scale.The television depart-ment is serviced by still other departments which operate on a localbasis.Among these are the mail, file, mimeograph, and the constructionand building operations department. This latter department has directsupervisionoverattendants and service employees at 15 VanderbiltAvenue andalso administersthe contracts of the scenic artists andstage hands.The Company, at present, has in effect a total of 51 collective bar-gaining contracts with 35 different locals of 10 international unions.These contracts cover approximately 500 regular staff employees inaddition to performers and "talent" employed on a casual basis. For themost part the units covered by these contracts are delineated on thebasisof the specialized[skill or talent of the component] employees.5Some of the contracts are Nation-wide in scope; others are limited tothe employeesat a particular location,suchas a stationof the networkin a large city. The first successful organization of white-collar workersof the Company was effected only recently, when the Screen OfficeEmployees Guild, affiliated with the Brotherhood of Painters, Decoratorsand Paperhangers of America, won a consent election conducted by theBoard's Twenty-first Regional Office, among the white-collar employeesat the Company's Los Angeles station. Many company staff members areemployed on a basis of individual personal employment contracts, thoughminimum terms and conditions of their work are subjects of collectivebargaining agreements.White-collar employees in radio and television, generally, are un-organized to any substantial extent. Technicians in the Company's em-ploy,working in both radio and television, are represented by theIBEW on a Nation-wide basis, as noted above. IATSE has contractscovering the stagehands atWCBW, the Company's television station,WNBT, the television station operated by the National BroadcastingCompany, andWABD, the Dumont station in New York City. Inaddition, IATSE has a contract covering the studio employees, primarilya technical group, atWABD. Another contract relating exclusivelyto televisionis anagreement between the Company and the Brotherhoodof Painters, Decorators and Paperhangers of America, covering scenicartists.We are of the opinion that the foregoing history of collectivebargaining for the Company's employees and the employees of otherradio and television companies, establishes no definite pattern which cancontrol the disposition of the issues in this case.sThe Company has contracts with AFRA covering actors, singers, and announcers, withIBEW covering technicians; with RWG covering staff writers and continuity writers, withRDG covering staff directors in radio, with the AFM in each area where the networkoperates,with IATSE covering stagehands, with the Scenic Artists, Local No 829 of theBrotherhood of Painters, and with a number of AFL locals coveringthe services of main-tenance painters,electricians,carpenters,firemen,and otherservice employees. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn summary, it is evident that the television department as a wholeis closely integrated with the Company's other operations in New YorkCity, and that thereisa strongcommunity of interestin wages, hours,and working conditions among all the Company's white-collar employeesin the city, including those in the television department. Two of the labororganizations involved in this proceeding have organized the employeesin that department together with othersin similaroccupationalclassi-fications, on a city-wide basis.6 Moreover, there is no established patternof collective bargaining which supports IATSE's argument that thetelevisionemployees,as such,should be segregated from all otheremployees for bargaining purposes. But IATSE contends, notwith-standing these facts, that the employeesin questionshould be set apart be-cause television is a new industry, separate and distinct from radio,' andthat StationWCBW is not merely a department but an autonomous divi-sionof the Company. However relevant these contentions might be in acase in which an interested party sought a truly industrialunit of tele-vision employees, we find it unavailable in this case. The unit here pro-posed by IATSE does not include all employees, even all clerical andservice or white-collar employees, who are engaged in the production oftelevision programs and allied activities. The proposedcriterion for in-clusion is, simply, thelisting ofemployees on the departmental pay roll,which wouldresult inthe artificial separation of departmental employeesfrom others who work with them at 15 Vanderbilt Avenue and devotetheir time exclusively to television activities. Conversely, technicians onthe television department pay roll,as well as scenicartists,writers andperformers, whose contribution to the development of this new "in-dustry" is necessarily distinctive and significant, are already representedfor collective bargaining purposes in units of radio employees of theCompany.Itmust be remembered that in considering IATSE's basic con-tention for separation of television employees as such, we are chiefly con-cerned with the televisionclericals sincethe alternative proposal that thedirectorsand miscellaneousstudio employees should be set apart fromthe Company's radio employees is based upon the allegedly distinctivetalents and skill of those groups and not solely upon their departmentalclassification.Viewing the problem in this perspective, we find itAlthough IATSE disclaims any interest in the employees at 485 Madison Avenue, thetestimony discloses that it, too,along with the CIO and IBEW, has made over-all organiza-tional effortsTElaborating this argument, IATSE attempted to prove at the hearing that the tele-vision industry is more closely analogous to the motion picture industry than any other—and thatestablished collective bargaining patterns in the motion picture industry in New York Cityafford compelling precedent for the unit sought by IATSE in this proceeding. We haveaffirmed theTrialExaminers'ruling rejecting this offer of proof,inasmuch as the profferedevidence would have no significant bearing upon the issues in this case. COLUMBIA BROADCASTING SYSTEM, INC.281unnecessary to decide whether or not television is an industry distinctfrom radio, for in any event we find no persuasive reason to segregate theCompany's television department clericals from its other clerical andservice employees for collective bargaining purposes.We shall there-fore, include the television clericals, at least, in the city-wide white-collar unit.As we have indicated in the foregoing discussion, we believe thatdifferent questions arise with regard to the directors and the miscel-laneous studio employees.We intend to hear oral argument concern-ing the proper bargaining unit or units for these groups, and shall forthe time being reserve judgment as to them. In order to expedite col-lective bargaining for the large white-collar group who, obviously, con-stitute an appropriate unit, we shall direct that an immediate election beheld among them, excluding the directors and the miscellaneous studioemployees,without prejudice to a later determination that either orboth should form a part of the city-wide white-collar unit foundappropriate.Accordingly, we find that all clerical, office, professional and serviceemployees of the Company employed in New York City, includingclerical and service employees in the television department, and furtherincluding all employees in the job classifications listed in Appendix A,but excluding salesmen, guards, machinists, draftsmen, engineers, ushers,all television directors, assistant casting director, floor manager, visual-izer,animator, film cutter and supervisor of operations, all employeesin the job classifications listed in Appendix B, all employees currentlycovered by collective bargaining agreements and all supervisors withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees inthe appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction. Sincethe unit found appropriate includes television employees we shall accordIATSE a place on the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is hereby 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Columbia BroadcastingSystem, Inc., New York City, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Di-rection, including employees who did riot work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by Motion Picture Home OfficeEmployees Union, Local H63, International Alliance of Theatrical StageEmployees, AFL, by Radio Guild United Office & Professional Workersof America, CIO, or by International Brotherhood of Electrical Workers,AFL, for the purposes of collective bargaining, or by none of them.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.APPENDIX AJob ClassificationsIncluded in UnitForeign News ReporterProgram AssistantCopywritersArtistsArt AssistantsPress Information RepresentativesEditorialResearchersPhotographersChartistsCharting AssistantsRetouchersLocksmithAttendantsElevator OperatorsMatronsPrintersTeletype OperatorsTabulator OperatorsComptometer OperatorsBookkeeping Machine OperatorsTelephone OperatorsAddressograph OperatorsKey Punch OperatorsDryer OperatorsMimeograph OperatorsGeneral Ledger BookkeepersClerksSupervisor of Talent & Short WaveBillingSupervisor General Ledgers DivisionSupervisor Accounting OperationsSupervisorStationPayments andStatisticsSupervisor Accounts Payable-ScheduleSupervisorFloorManager, TelevisionSupervisor, Editing&CopyrightSupervisor of Billing COLUMBIA BROADCASTING SYSTEM, INC.File ClerksStockClerksAdministrative AssistantsSecretariesSecretary-StenographersSecretary-Stenographer-TraineesEdiphoneTypistsTypistsTypist-ClerksTypist-Stenographers283HostessesMain Hall AttendantsOffice and Department AssistantsPage CaptainsPage LieutenantsPagesStudio ReceptionistsMail ClerksMessengersAPPENDIX BJob ClassificationsExecutives & AdministratorsSales DevelopmentStation Relations Field ManagersTalent ScoutRadioSales SalesmenNetworkSales SalesmenProgram Sales RepresentativesStationWABCSalesmenForeign CorrespondentsWABC DirectorsProgram WritersSteward and StewardessTransmitterMaintenance MenGuardsLaboratoryEngineersDraftsmenDevelopmentMachinists & MachinistsGlassblowersFinger Print OperatorsStaffEngineersAuditorsTelevisionEngineeringStock ClerksOffice ManagersChiefHostessBack Stage GuardsConsultantsForeign LanguageTeachersChiefUsherUshersSenior ClerksAssistant to Director of Short WaveAssistantManager,Studio BuildingStorekeeper,Purchasing DepartmentAssistant toEmploymentManagerSupervisorof the Church of the AirPersonnel Payroll SupervisorExcluded from UnitPayroll Clerk,ConstructionBuilding OperationsAssistant CashierChiefTelephone OperatorSupervisor of Pages and UshersStorekeeper,EngineeringResearch& DevelopmentFile Supervisor, Executive DepartmentPersonnel AssistantInvestigators, Internal SecurityAssistant to Director of AuditionsAssistant Storekeeper, EngineeringResearch & DevelopmentFile Clerk, Executive DepartmentSupervisor, Ticket DivisionAssistant Casting Director, Tele-vision Program DepartmentSecretariesLegalExecutiveEmploymentSecretary to111111111111ReceptionistPersonnelManagerGeneral AuditorExecutive Assistant ofEngineering,Research & Develop-mentAssistant DirectorofOperationsDirector of OperationsDirector of Construc-tions and Build-ing OperationsVice President inCharge of Television 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDSecretarytoDirectorof PressSecretaryto Comptroller & Assis-InformationDirector of Research11tant TreasurerManagerofStatione,Director of Engi-neering,Research &Development11WABCOffice Manager of Re-searchDepartment[On June 7, 1946, the Boardissued a SupplementalDecision and Direction ofElections and Order Correcting Decision and Direction of Elections in the above-entitled proceeding See 68 N. L. R. B. 499,infra.]